The principal question in this case is the one discussed and decided in the case of Clapp v. McCabe at the present term. There are one or two questions discussed in this case that were not present in the case referred to, and they do not call for much discussion.
(1) There was no proof in the case upon which it could be found that the plaintiff was in any way estopped from claiming the lands described in the complaint as against the defendants.
(2) The instrument of April 20th, 1883, executed by the heirs of Hawley D. Clapp to Henry A. Callan was excluded by the court as evidence. The plaintiff was, at the time of executing it, an infant, and whatever effect it may have had in other respects, if any, it could not operate to divest him of his title to the lands in question under his father's will. There was no error in excluding the paper, and the other exceptions in the case are not tenable.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 538